Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1, 2, 4-6 and 13-15 are currently under examination, wherein claim 1 has been amended and claims 13-15 have been newly added in applicant’s amendment filed on November 16, 2021. Claims 11 and 12 have been cancelled by the applicant in the same amendment. 
Status of Previous Rejections
2.	The previous rejections of claims 1, 2 and 4-6 under 35 U.S.C. 103 as stated in the Office action dated August 16, 2021 have been withdrawn in light of applicant’s amendment filed on November 16, 2021. A new ground of rejection has been established as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 4-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa et al. (US Pub. 2014/0308158 A1).
With respect claims 1, 2, 4-6 and 13-15, Maekawa et al. (‘158 A1) discloses a dispersion for a solder paste comprising one and the same binary Sn-Pb alloy or one and the same ternary Au-Ni-Sn or Au-Cu-Sn alloy nanoparticles having a particle diameter of 100 nm or less and a narrow particle size distribution and a reducing dispersion medium including alcohols wherein additives including various dispersing agents and surfactants may be used in accordance with the object and the necessity, at least suggesting that dispersing agents and surfactants are not required (abstract, claims 10 and 12, paragraphs [0181]-[0191], [0210], [0220], [0225], [0228], [0231], [0232], [0069], [0162], [0168], [0170]-[0173], [0212], [0255]). Maekawa et al. (‘158 A1) does not specify the particle distribution curve and sintering initiation temperature as claimed. However, it has been well held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01 [R-3] I. In the instant case, the claimed and Maekawa et al. (‘158 A1)’s dispersions are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes as discussed above, therefore a prima facie case of obviousness exists. The same particle distribution curve and sintering initiation temperature as claimed would be expected with the claimed and Yamasaki et al. (‘637 A1)’s dispersions. Claim 14 is a product-by-process claim. Even though the instant claims are limited by and defined by the process, determination of patentability is based on the product itself. Maekawa et al. (‘158 A1) discloses a dispersion, which reasonably appears to be only slightly different .
Response to Arguments
4.	The applicant’s arguments filed on November 16, 2021 have been fully considered but they are not persuasive.	
First, the applicant argues that Maekawa et al. (‘158 A1) does not teach the alloy as claimed in claim 1 as amended. In response, see the new ground of rejection above (paragraph [0185]).
Second, the applicant argues that Maekawa et al. (‘158 A1) does not teach the sintering initiation temperature as claimed. In response, the examiner notes that Maekawa et al. (‘158 A1) discloses that the alloy contains substantially no impurities (e.g. by weight less than 0.01%, paragraph [0212]) without limiting the alloy manufacturing method to a “bottom-up” method at all. Furthermore, the applicant’s position is stated by way of argument alone and therefore not considered to be of probative value.  Evidence of non-obviousness such as criticality of ranges or unexpected results may be appropriate for a declaration under 37 CFR 1.132.  See MPEP section 716.02. The previous application of the MPEP 2112.01 [R-3] I as the 
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Weiping Zhu/
Primary Examiner, Art Unit 1733

11/19/2021